I am of the view that generally, when hearsay or incompetent testimony has been admitted as legal evidence over objection, and the evidence of the case is otherwise sufficient to sustain the judgment, on appeal, an assignment of error which fails to definitely specify the objectionable evidence cannot be considered by the Appellate Court. Maloy v. State, 39 Fla. 432,22 So. 719; Strobhar v. State, 55 Fla. 167, 47 So. 4; and Green v. State, 121 Fla. 307, 163 So. 712. But, I am also of the view that when such character of evidence is permitted to go to the jury, after specific objections are interposed, to the extent and scope as was done in the instant case, this would be so harmful as to constitute error of which this court could take cognizance without the necessity of it being raised by an assignment of error. I concur, therefore, in the reversal of the judgment.